Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (the “Amendment”), dated as
of April 15, 2019 (the “Amendment Effective Date”), is among Paycom Payroll, LLC
(the “Borrower”), the other Loan Parties party hereto, each of the banks or
other lending institutions which is a party hereto (individually a “Lender” and
collectively the “Lenders”) and JPMorgan Chase Bank, N.A., individually as a
Lender and as agent for itself and the other Lenders (in its capacity as agent,
the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the other Loan Parties party thereto, the Administrative
Agent, and the lenders listed on the signature pages thereto have entered into
the Revolving Credit Agreement dated as of February 12, 2018 (and as the same
may hereafter be amended or otherwise modified, the “Agreement”).

WHEREAS, the Borrower and the other Loan Parties have requested that the
Agreement be amended to, among other things, increase the aggregate Revolving
Commitment from $50,000,000 to $75,000,000 and extend the Revolving Credit
Maturity Date from February 12, 2020 to April 15, 2022.

WHEREAS, the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders now desire to amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the Amendment
Effective Date unless otherwise indicated:

ARTICLE 1.

Definitions

Section 1.1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

ARTICLE 2.

Amendments

Section 2.1. Amendments to Section 1.01.

(a) Section 1.01 of the Agreement is, effective as of the Amendment Effective
Date, hereby amended to add the following new definitions in their proper
alphabetical order:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

“Confirmation Agreement” means that certain Confirmation Agreement, dated as of
the First Amendment Effective Date, among the Loan Parties and the
Administrative Agent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons pursuant to a “plan of
division” or similar arrangement, which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (i) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (ii) to accept a Borrowing Request or Interest
Election Request telephonically.

“First Amendment Effective Date” means April 15, 2019.

“IBA” has the meaning assigned to it in Section 1.06.

(b) The following definitions contained in Section 1.01 of the Agreement are,
effective as of the Amendment Effective Date, hereby amended and restated in
their respective entirety to read as set forth below:

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Confirmation Agreement, the Loan Guaranty, each
certificate evidencing compliance with Section 5.01(c), and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including each other pledge, power of attorney, consent, assignment,
contract, notice, letter of credit agreement, letter of credit applications and
any agreements between the Borrower and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit, and each other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments on the First Amendment Effective Date is $75,000,000.

“Revolving Credit Maturity Date” means April 15, 2022 (if the same is a Business
Day, or if not then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

Section 2.2. Amendments to Article I. Article I of the Agreement is, effective
as of the Amendment Effective Date, hereby amended to add the following new
Section 1.06 in its proper numerical order:

SECTION 1.06 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administrator (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

Section 2.3. Amendments to Section 2.03. The introductory paragraph to
Section 2.03 of the Agreement is, effective as of the Amendment Effective Date,
hereby amended and restated in its entirety to read as set forth below:

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) in a form approved by the Administrative Agent and
signed by the Borrower or through Electronic System (or if an Extenuating
Circumstance shall exist, by telephone), if arrangements for doing so have been
approved by the Administrative Agent, (a) in the case of a Eurodollar Borrowing,
not later than 10:00 a.m., Oklahoma City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of a CBFR

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

Borrowing, not later than noon, Oklahoma City time, on the date of the proposed
Borrowing; provided that any such notice of a CBFR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 9:00 a.m., Oklahoma City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and each such telephonic Borrowing Request, if permitted, shall be
confirmed immediately upon the cessation of the Extenuating Circumstance by hand
delivery, fax or a communication through Electronic System to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such written (or if permitted telephonic)
Borrowing Request shall specify the following information in compliance with
Section 2.01:

Section 2.4. Amendments to Section 2.05. Clause (a) of Section 2.05 of the
Agreement is, effective as of the Amendment Effective Date, hereby amended and
restated in its entirety to read as set forth below:

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans to the Borrower, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Lender’s Swingline Commitment, (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Revolving Commitment,
or (iii) the Aggregate Revolving Credit Exposure exceeding the aggregate
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request in
writing (delivered by hand or fax) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent (or if an
Extenuating Circumstance shall exist, by telephone), not later than noon,
Oklahoma City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. Each such telephonic
Borrowing Request, if permitted, shall be confirmed immediately upon the
cessation of the Extenuating Circumstance by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. The Administrative Agent will promptly advise the Swingline Lender
of any such notice received from the Borrower. The Swingline Lender shall make
each Swingline Loan available to the Borrower by means of a credit to the
Funding Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank, and in the case of repayment of another Loan or
fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 2:00 p.m., Oklahoma
City time, on the requested date of such Swingline Loan.

Section 2.5. Amendments to Section 2.08.

(a) Clause (b) of Section 2.08 of the Agreement is, effective as of the
Amendment Effective Date, hereby amended and restated in its entirety to read as
set forth below:

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by the Borrower or
through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone), by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and each such telephonic Interest
Election Request, if permitted, shall be confirmed immediately upon the
cessation of the Extenuating Circumstance by hand delivery, Electronic System or
fax to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.

(b) The introductory paragraph of clause (c) of Section 2.08 of the Agreement
is, effective as of the Amendment Effective Date, hereby amended and restated in
its entirety to read as set forth below:

(c) Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:

Section 2.6. Amendments to Section 2.09. Clauses (e) and (f) of Section 2.09
are, effective as of the Amendment Effective Date, hereby amended and restated
in their respective entirety to read as set forth below:

(e) The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution, provided that (i) any such request for
an increase shall be in a minimum amount of $10,000,000, (ii) the Borrower may
make a maximum of three (3) such requests, (iii) after giving effect thereto,
the sum of the total of the additional Commitments does not exceed $50,000,000,
(iv) the Administrative Agent, the Swingline Lender and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (vi) the procedures described in
Section 2.09(f) below have been satisfied. Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder at any time.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Revolving Commitment, subject only to the approval
of all Lenders if any such increase or addition would cause the Revolving
Commitments to exceed $125,000,000. As a condition precedent to such an increase
or addition, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default
exists and (3) the Borrower is in compliance (on a pro forma basis) with the
covenants contained in Section 6.12 and (ii) legal opinions and documents
consistent with those delivered on the Effective Date, to the extent requested
by the Administrative Agent.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

Section 2.7. Amendments to Section 2.14. Clause (c) of Section 2.14 of the
Agreement is, effective as of the Amendment Effective Date, hereby amended and
restated in its entirety to read as set forth below:

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(c),
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

Section 2.8. Amendments to Section 2.18.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

(a) The first sentence of clause (a) of Section 2.18 of the Agreement is,
effective as of the Amendment Effective Date, hereby amended and restated in its
entirety to read as set forth below:

The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Oklahoma City time, on the date when due or the
date fixed for any prepayment, in immediately available funds, without set-off,
recoupment or counterclaim.

(b) The first sentence of clause (b) of Section 2.18 of the Agreement is,
effective as of the Amendment Effective Date, hereby amended and restated in its
entirety to read as set forth below:

Any payments and any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), or (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements then due to the Administrative Agent, the
Swingline Lender and the Issuing Bank from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees, indemnities, or expense reimbursements then due to the
Lenders from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), third, to pay interest then due and
payable on the Loans ratably, fourth, to prepay principal on the Loans and
unreimbursed LC Disbursements and to pay any amounts owing in respect of Swap
Agreement Obligations and Banking Services Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22, ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate LC Exposure, to be held as
cash collateral for such Obligations, and sixth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender from the
Borrower or any other Loan Party.

(c) The first sentence of clause (e) of Section 2.18 of the Agreement is,
effective as of the Amendment Effective Date, hereby amended and restated in its
entirety to read as set forth below:

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank pursuant to the terms hereof or
any other Loan Document (including any date that is fixed for prepayment by
notice from the Borrower to the Administrative Agent pursuant to
Section 2.11(c), notice from the Borrower that the Borrower will not make such
payment or prepayment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.

Section 2.9. Amendments to Section 3.11. Section 3.11 of the Agreement is,
effective as of the Amendment Effective Date, hereby amended to add the
following new sentence at the end of the Section:

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

As of the First Amendment Effective Date, to the best knowledge of the Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the First Amendment Effective Date to any Lender in connection with
this Agreement is true and correct in all respects.

Section 2.10. Amendments to Section 5.01. Clause (e) of Section 5.01 is,
effective as of the Amendment Effective Date, hereby amended and restated in its
entirety to read as set forth below:

(e) promptly following any request therefor, (x) such other information
regarding the operations, material changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Lender may reasonably
request, and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation.

Section 2.11. Amendments to Section 5.02. Section 5.02 of the Agreement is,
effective as of the Amendment Effective Date, hereby amended to (a) delete the
“and” in clause (c), (b) delete the “.” in clause (d) and substitute a “; and”
in lieu thereof and (c) add a new clause (e) in its proper alphabetical order:

(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Section 2.12. Amendments to Section 5.08. Clause (b) of Section 5.08 is,
effective as of the Amendment Effective Date, hereby amended and restated in its
entirety to read as set forth below:

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 2.13. Amendments to Section 6.03.

(a) Clause (a) of Section 6.03 of the Agreement is, effective as of the
Amendment Effective Date, hereby amended and restated in its entirety to read as
set forth below:

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or otherwise Dispose of all or a substantial part of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

Default shall have occurred and be continuing, (i) any Subsidiary of the
Borrower may merge into the Borrower in a transaction in which the Borrower is
the surviving entity, (ii) any Loan Party (other than the Borrower) may merge
into any other Loan Party in a transaction in which the surviving entity is a
Loan Party, (iii) any Subsidiary that is not a Loan Party may liquidate, divide
or dissolve if the Borrower determines in good faith that such liquidation,
division or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, and (iv) any Loan Party may transfer
any of its stock in any of its Subsidiaries to another Loan Party; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) Section 6.03 of the Agreement is, effective as of the Amendment Effective
Date, hereby amended to add the following new clause (f) in its proper
alphabetical order:

(f) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

Section 2.14. Amendments to Section 6.05. The introductory paragraph to
Section 6.05 of the Agreement is, effective as of the Amendment Effective Date,
hereby amended and restated in its entirety to read as set forth below:

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise Dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

Section 2.15. Amendments to Commitment Schedule. The Commitment Schedule is,
effective as of the Amendment Effective Date, hereby amended and restated in its
entirety to read as set forth in the attached Commitment Schedule.

Section 2.16. Global Amendment to Exhibit A to Agreement, form of Assignment and
Assumption. All references to a “$50,000,000 Revolving Credit Agreement” in
Exhibit A to the Agreement, the form of Assignment and Assumption, are hereby
deleted and “$75,000,000 Revolving Credit Agreement” is substituted in lieu
thereof.

Section 2.17. Amendment to Schedule 3.05. The table captioned “Trademarks” in
part (b) of Schedule 3.05 to the Revolving Credit Agreement is, effective as of
the Amendment Effective Date, hereby amended and restated in its entirety to
read as set forth in the attached Schedule 2.17.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

ARTICLE 3.

Conditions Precedent

Section 3.1. Conditions. The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent (or Winstead PC) shall have received (i) from each
party hereto either (A) a counterpart of this Amendment signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment and
(ii) to the extent not previously received, duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Amendment and the other Loan Documents,
including the Confirmation Agreement, any promissory notes requested by a Lender
pursuant to Section 2.10 of the Agreement payable to the order of each such
requesting Lender and a written opinion of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders in substantially
the form of Exhibit B of the Agreement (or such other form acceptable to the
Administrative Agent), all in form and substance satisfactory to the
Administrative Agent.

(b) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated as of the Amendment Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization.

(c) The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower and each other Loan Party, dated as of
the Amendment Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
the Loan Documents are true and correct as of such date, and (iii) certifying as
to any other factual matters as may be reasonably requested by the
Administrative Agent.

(d) The Lenders and the Administrative Agent shall have received payment of all
expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Amendment Effective Date.

(e) The Administrative Agent shall have received a solvency certificate signed
by a Financial Officer dated as of the Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent.

(f) (i) The Administrative Agent shall have received, all documentation and
other information regarding the Borrower requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, any Lender that has
requested a Beneficial Ownership Certification in relation to the Borrower shall
have received

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

such Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Amendment, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(g) The Administrative Agent shall have received such other documents as the
Administrative Agent, the Issuing Bank, any Lender or their respective counsel
may have reasonably requested.

(h) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the Amendment Effective Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).

(i) No Default shall have occurred and be continuing.

(j) Availability shall not be less than zero.

(k) No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

(l) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to Administrative Agent and its legal counsel.

ARTICLE 4.

Ratifications, Representations and Warranties

Section 4.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Administrative Agent, and the Lenders party hereto agree that the
Agreement as amended hereby and the other Loan Documents shall continue to be a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Each Loan Party agrees that the obligations,
indebtedness and liabilities of the Loan Parties arising under this Amendment
and the promissory notes executed pursuant hereto are “Obligations” and “Secured
Obligations” as defined in the Agreement. For all matters arising prior to the
Amendment Effective Date (including, without limitation, the accrual and payment
of interest and fees and compliance with financial covenants), the terms of the
Agreement (as unmodified by this Amendment) shall control and are hereby
ratified and confirmed.

Section 4.2. Representations and Warranties. Each Loan Party hereby represents
and warrants to the Lenders that (and where applicable, agrees): (a) after
giving effect to this Amendment, no Default has occurred and is continuing;
(b) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents are true and correct in all material respects
with the same effect as though made on and as of the Amendment Effective Date
(it being understood and agreed that

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects); (c) the execution, delivery and performance of this Amendment has
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders and does not and will not: (1) require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents; (2) violate any Requirement of Law applicable to
any Loan Party or any Subsidiary; (3) violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary; and (4) result in the creation or imposition of any Lien on any
asset of any Loan Party or any Subsidiary, except Liens created pursuant to the
Loan Documents; and (e) this Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

ARTICLE 5.

Miscellaneous

Section 5.1. Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in this Amendment or any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Amendment, the Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder or thereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under the Agreement is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Revolving Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII of the Agreement shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Commitments or the termination of this Amendment, the
Agreement or any other Loan Document or any provision hereof or thereof.

Section 5.2. Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.

Section 5.3. Loan Document. This Amendment is a Loan Document and is subject to
the terms of the Agreement.

Section 5.4. Expenses of Lender. As provided in the Agreement, the Loan Parties,
jointly and severally, shall pay all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the preparation and administration of this Amendment and any other Loan
Documents and any amendments, modifications or waivers of the provisions of the
Loan Documents.

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

Section 5.5. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 5.6. Applicable Law. This Amendment and all other Loan Documents
executed pursuant hereto shall be governed by and construed in accordance with
the internal laws of the State of Oklahoma, but giving effect to federal laws
applicable to national banks.

Section 5.7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder or under the
Agreement without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).

Section 5.8. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

Section 5.9. Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by any Loan Party shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty.

Section 5.10. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.11. ENTIRE AGREEMENT. THIS AMENDMENT, THE AGREEMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THE AGREEMENT, THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[Signatures on Following Pages.]

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

Borrower: PAYCOM PAYROLL, LLC By:  

/s/ Craig Boelte

Name:   Craig Boelte Title:   Chief Financial Officer

 

Holdings: PAYCOM SOFTWARE, INC. By:  

/s/ Craig Boelte

Name:   Craig Boelte Title:   Chief Financial Officer

 

Subsidiaries: WCAS PAYCOM HOLDINGS, INC. By:  

/s/ Craig Boelte

Name:   Craig Boelte Title:   Chief Financial Officer

 

WCAS CP IV BLOCKER, INC. By:  

/s/ Craig Boelte

Name:   Craig Boelte Title:   Chief Financial Officer

 

PAYCOM BENEFITS, LLC By:  

/s/ Craig Boelte

Name:   Craig Boelte Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PAYCOM PAYROLL HOLDINGS, LLC By:  

/s/ Craig Boelte

Name:   Craig Boelte Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: JPMORGAN CHASE BANK, N.A., individually, and
as Administrative Agent, Swingline Lender and Issuing Bank By:  

/s/ Caleb Green

Name:  

Caleb Green

Title:  

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Lisa M. Chrzanowski

Name:  

Lisa M. Chrzanowski

Title:  

SVP



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Scott F. Hamilton

Name:  

Scott F. Hamilton

Title:  

Senior Vice President